TERMINATION AND FUNDING AGREEMENT

TERMINATION AND FUNDING AGREEMENT (this "Agreement") dated as of December 21,
2001, by and among MEMC ELECTRONIC MATERIALS, INC. (the "Borrower"), TPG WAFER
CREDIT PARTNERS LLC, T3 PARTNERS II, L.P., T3 PARALLEL II, L.P., TCW/CRESCENT
MEZZANINE PARTNERS III, L.P ("TCW") AND TCW/CRESCENT MEZZANINE TRUST III ("TCW
Trust"), GREEN EQUITY INVESTORS III, L.P. ("GEI"), GREEN EQUITY INVESTORS SIDE
III, L.P. ("GEI Side" and collectively, the "Lenders"), and CITICORP USA, INC.

W

I T N E S S E T H T H A T:



WHEREAS, the Borrower has entered into a Revolving Credit Agreement dated as of
November 13, 2001 (as such agreement has been amended, restated, modified or
supplemented, the "Revolving Credit Agreement"), with the Lenders and Citicorp
USA, Inc., as administrative and collateral agent, pursuant to which the Lenders
agreed to provide the Borrower with a revolving credit facility in an initial
aggregate amount not to exceed U.S. $150,000,000;

WHEREAS, the Borrower will enter into a revolving credit agreement dated as of
December 21, 2001, with the lenders party thereto (the "New Lenders") and
Citicorp USA, Inc., as administrative agent (in such capacity, the
"Administrative Agent") and collateral agent (in such capacity, the "Collateral
Agent") (as such agreement may be further amended, restated, modified or
supplemented at any time and from time to time hereafter, the "New Revolving
Credit Agreement"), pursuant to which the New Lenders will provide the Borrower
with a revolving credit facility in an initial aggregate amount not to exceed
U.S. $150,000.000;

WHEREAS, TPG Partners III, L.P. ("TPG Partners III") will enter into a guaranty
(the "TPG Guaranty"), TCW and TCW Trust will enter into a guaranty (the "TCW
Guaranty") and GEI and GEI Side will enter into a guaranty (the "LGP Guaranty"
and together with the TPG Guaranty and the TCW Guaranty, the "Guaranty"), each
dated as of December 21, 2001 with the Administrative Agent to guarantee the
Borrower's obligations under the New Revolving Credit Agreement;

WHEREAS, the Borrower will enter into a Reimbursement Agreement dated as of
December 21, 2001, with TPG Partners III, TCW, TCW Trust, GEI and GEI Side
(collectively, the "Fund Guarantors") and the Collateral Agent (as such
agreement may be further amended, restated, modified or supplemented at any time
and from time to time hereafter, the "Reimbursement Agreement"), pursuant to
which the Borrower agrees to reimburse the Fund Guarantors for any and all
payments made under the Guaranty;

WHEREAS, to induce the Fund Guarantors to enter into the Guaranty, the Borrower
has agreed to secure its obligations under the Reimbursement Agreement with the
Collateral;

WHEREAS, to induce the Borrower to enter into this Agreement, the Lenders have
agreed to provide the Replacement Funding (as defined below) to the Borrower in
the event the New Revolving Credit Agreement is terminated or if funds
thereunder are unavailable to the Borrower as the result of any Guarantor
Default (as such term is defined in the Guaranty);

WHEREAS, to ensure that the Borrower's obligations under the Reimbursement
Agreement will be secured by the Collateral, the Security Agreement, Pledge
Agreement, Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, and other security documents and instruments executed in connection
with the Revolving Credit Agreement will be amended and restated; and

WHEREAS, the Borrower, the Lenders and Citicorp USA, Inc. desire to terminate
the Revolving Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is agreed as follows:

SECTION 1. Definitions. Unless the context otherwise requires, all capitalized
terms used but not defined herein shall have the meanings set forth in the
Revolving Credit Agreement.

SECTION 2. Confirmation of Termination. The Revolving Credit Agreement is
terminated upon (i) the execution and delivery of this Agreement and (ii) the
occurrence of the Effective Date (as defined in the New Revolving Credit
Agreement) under the New Revolving Credit Agreement. The parties hereby
acknowledge and confirm that, upon the occurrence of the events described in the
preceding sentence, all rights, obligations, liabilities, interests and claims
under the Revolving Credit Agreement shall be canceled, terminated, released and
extinguished, except that the following shall survive the termination of the
Revolving Credit Agreement:

(a) the Security Agreement, Pledge Agreement, Guarantee Agreement, Indemnity,
Subrogation and Contribution Agreement, and other security documents and
instruments executed in connection with the Revolving Credit Agreement, and each
such agreement amended and restated concurrent with the execution and delivery
of the Reimbursement Agreement so as to secure the obligations of the Borrower
and certain of its Subsidiaries thereunder. For the avoidance of doubt, the
following security documents shall survive the termination of the Revolving
Credit Agreement: (i) the Patent Security Agreement dated as of November 13,
2001 (as amended from time to time), among the Borrower, the Subsidiary Loan
Parties and the Collateral Agent, (ii) the Trademark Security Agreement dated as
of November 13, 2001 (as amended from time to time), among the Borrower, the
Subsidiary Loan Parties and the Collateral Agent and (iii) the Copyright
Security Agreement dated as of November 13, 2001 (as amended from time to time),
among the Borrower, the Subsidiary Loan Parties and the Collateral Agent;

(b) the Borrower's obligations under Sections 2.12, 2.13, 2.14, 10.01 and 10.03
of the Revolving Credit Agreement; and

(c) any indemnities and other rights under any Loan Document which by their
terms shall survive the termination of the Revolving Credit Agreement.

SECTION 3. Replacement Funding. In the event:

 i.   a Guarantor (as defined in the Guaranty) instructs the New Lenders not to
      make additional loans to the Borrower under the New Revolving Credit
      Agreement pursuant to Section 5(8) of the Guaranty and no Default (as
      defined in the New Revolving Credit Agreement) shall have occurred and be
      continuing at the time of such instruction (it being understood that any
      such instruction that is given during the occurrence and continuance of a
      Default shall be deemed withdrawn if such Default is cured during the time
      periods specified or provided for in the New Revolving Credit Agreement),
 ii.  a Guarantor Termination (as defined in the Guaranty) shall have occurred,
 iii. a Guarantor Default (as defined in the Guaranty) shall have occurred,
 iv.  a prepayment of any Borrowings (as defined in the New Revolving Credit
      Agreement) or the termination of the Commitment of any Lender (as defined
      in the New Revolving Credit Agreement) shall have occurred pursuant to
      Section 2.08(c) of the New Revolving Credit Agreement, or
 v.   a failure of the condition to borrowings set forth in Section 4.02(d) of
      the New Revolving Credit Agreement shall have occurred,

and any of (i), (ii), (iii), (iv) or (v) above causes, directly and principally,
the termination of the New Revolving Credit Agreement or the acceleration of
amounts outstanding thereunder, each of the Lenders severally agrees to make new
revolving credit loans available to the Borrower on terms and conditions no less
favorable to the Borrower than the terms and conditions set forth in the
Revolving Credit Agreement (it being understood that if any of the occurrences
specified in clauses (i) through (v) above causes directly and principally the
Company to be in default under any Loan Document, Indenture Documentation (as
defined in the New Revolving Credit Agreement) or Reimbursement Documentation
(as defined in the New Revolving Credit Agreement) such default shall not in and
of itself relieve the Lenders from their obligation to make new revolving credit
loans available to the Borrower hereunder) as if such Revolving Credit Agreement
had not been terminated by this Agreement (the "Replacement Funding"), provided
that the aggregate amount of all outstanding loans under the New Revolving
Credit Agreement and any new loans to the Borrower under the Replacement Funding
shall not exceed $150,000,000. The foregoing commitment shall survive the
termination of the Revolving Credit Agreement and the consummation of the
transactions contemplated by the New Revolving Credit Agreement. By entering
into this Agreement, each of the Lenders and the Borrower acknowledges and
agrees that execution and delivery of this Agreement shall in no respect effect
a release of the obligations of certain Affiliates of the Lenders in connection
with funding commitments made by TPG and the Buyer (as such terms are defined in
the Purchase Agreement) to or for the benefit of the Borrower in the Purchase
Agreement (notwithstanding the provisions of Section 12.14 of the Purchase
Agreement), as manifested in part by Section 8.02(d) of the Restructuring
Agreement and the Lenders' execution and delivery of the Revolving Credit
Agreement.

SECTION 4. Offset of Fees. In connection with the termination of the Revolving
Credit Agreement, each of the Lenders and Citicorp USA, Inc. acknowledges and
agrees that any and all amounts payable by the Borrower under the two fee
letters, dated as of December 21, 2001, executed and delivered by the Borrower
and Salomon Smith Barney, Inc., in connection with the New Revolving Credit
Agreement shall reduce, on a dollar for dollar basis, any and all amounts
ultimately paid or payable by the Borrower under Section 2.09(b) of the
Revolving Credit Agreement. To the extent the Borrower shall have previously
paid any or all of such amounts under the Revolving Credit Agreement, the
Lenders shall promptly refund such amounts to the Borrower.

SECTION 5. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract and shall become effective as
of the date hereof. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 7. Rules of Interpretation; Headings. The rules of interpretation
specified in Section 1.02 of the Revolving Credit Agreement shall be applicable
to this Agreement. Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting this Agreement.

SECTION 8. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Jurisdiction; Consent to Service of Process.  (a)  Each party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or any of its Subsidiaries or its properties in the courts
of any jurisdiction.

(b) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01 of the Revolving Credit
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.



MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M Stolze
Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer


CITICORP USA, INC.,
as administrative and collateral agent

By: /s/ Arnold Y Wong


Name: Arnold Y. Wong
Title: Vice President







Name of Institution:

TPG WAFER CREDIT PARTNERS LLC

By: /s/ Richard A. Ekleberry

Name: Richard A. Ekleberry

Title: Vice President







Name of Institution:

T3 PARTNERS II, L.P.
By: T3 GenPar II, L.P.
Its General Partner

By: T3 Advisors II, Inc.
Its General Partner
By: /s/ Richard A. Eckleberry
Name: Richard A. Ekleberry
Title: Vice President



 



Name of Institution:

T3 PARALLEL II, L.P.

By: T3 GenPar II, L.P.
Its General Partner

By: T3 Advisors II, Inc.
Its General Partner

By: /s/ Richard A. Ekleberry


Name: Richard A. Ekleberry
Title: Vice President







Name of Institutions:

TCW/CRESCENT MEZZANINE PARTNERS III, L.P. AND
TCW/CRESCENT MEZZANINE TRUST III

By: TCW/Crescent Mezzanine Management III, L.L.C., as its Investment Manager
By: TCW Asset Management Company, as its Sub-Advisor

By: /s/ Jean Marc Chaus


Name: Jean-Marc Chapus
Title: Managing Director

By: /s/ James C. Shevlet, Jr
Name: James C. Shevlet, Jr.



Title: Vice President:







Name of Institution:

GREEN EQUITY INVESTORS III, L.P.

By: GEI Capital III, LLC, as its General Partner

By: /s/ John Dahnhakl
Name: John Dahnhakl
Title:







Name of Institution:

GREEN EQUITY INVESTORS SIDE III, L.P.

By: GEI Capital III, LLC, as its General Partner


By: /s/ John Dahnhakl
Name: John Dahnhakl
Title:







ACKNOWLEDGED AND AGREED:

TPG WAFER HOLDINGS LLC,
as Buyer and TPG Representative on behalf of
TPG Partners III, L.P., T3 Partners, L.P.,
T3 Partners II, L.P., TPG Wafer Partners LLC,
MEMC Holdings Corporation, Green Equity
Investors III, L.P., Green Equity Investors
Side III, L.P., TCW/Crescent Mezzanine
Partners III, L.P. and TCW/Crescent Mezzanine
Trust III

By: /s/ Richard A. Ekleberry


Name: Richard A. Ekleberry
Title: Vice President




